91 F.3d 155
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.899 WESTSHORE DRIVE, MOSES LAKE, WASHINGTON, Together WithAll Appurtenances and Improvements Thereto orThereupon, Defendant-Appellant,andAvery Harrison, Claimant.
No. 96-35025.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.
MEMORANDUM**
The United States appeals from the district court's order vacating pursuant to Fed.R.Civ.P. 60(b) a forfeiture judgment against certain real property on the ground that the forfeiture violated the Double Jeopardy Clause following Avery Harrison's conviction by guilty plea to manufacturing over 100 marijuana plants and possession of unregistered firearms.
In light of United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996), we reverse and remand with instructions that the district court reinstate the judgment of forfeiture.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3